37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Sharon Marsha JENSON, Appellant.UNITED STATES of America, Appellee,v.Scott Alan JENSON, Appellant.
Nos. 94-1726ND, 94-1547ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 11, 1994.Filed:  Oct. 20, 1994.

Before FAGG, MAGILL, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Sharon Marsha Jenson and Scott Alan Jenson raise several contentions about their plea agreements with the government and their sentences.  Scott Alan Jenson also argues the district court erroneously denied his presentence motions to withdraw his guilty plea.  After a careful review of the record, we conclude the appeal presents issues that do not require further consideration.  In our view, the district court correctly resolved each of the Jensons' claims, and an opinion would have no precedential value.  We thus affirm the Jensons' convictions and sentences without further discussion.  See 8th Cir.  R. 47B.